Case 1:18-cv-24532-MGC Document 16 Entered on FLSD Docket 11/20/2018 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO.: 18-cv-24532-MGC

  JOSE ANTONIO GOVANTES, and all others
  Similarly situated under 29 U.S.C. 216(b),

         Plaintiff,
  v.
  UNLIMITED HEIGHTS SCAFFOLD
  SERVICES, LLC,
  RICARDO MARTINEZ
  JANETTE MARTINEZ,

        Defendants.
  _________________________________/
                DEFENDANTS’ NOTICE OF COMPLIANCE WITH D.E. 8

         Defendants, UNLIMITED HEIGHTS SCAFFOLD SERVICES, LLC, RICARDO

  MARTINEZ, and JANETTE MARTINEZ (collectively referred to hereinafter as

  “Defendants”) by and though undersigned counsel and pursuant to this Honorable Court’s

  Order, [D.E. 8], hereby file their Notice of Compliance with D.E. 8 and respectfully advise this

  Honorable Court that they have filed their Response in Opposition to Plaintiff’s Statement of

  Claim and have served Plaintiff with supporting documentation.

         Dated this 20th day of November 20, 2018.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS
                                                     JORDAN RICHARDS, PLLC
                                                     805 E. Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Counsel for Defendants

                                                     By: /s/ Melissa Scott
                                                     MELISSA SCOTT, ESQUIRE
                                                     Florida Bar No. 1010123
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
Case 1:18-cv-24532-MGC Document 16 Entered on FLSD Docket 11/20/2018 Page 2 of 2



                                                jordan@jordanrichardspllc.com
                                                melissa@jordanrichardspllc.com
                                                jake@jordanrichardspllc.com
                                                livia@jordanrichardspllc.com

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing motion was filed and served on all

  parties listed below via CM/ECF on November 20, 2018.

                                                By: /s/ Melissa Scott
                                                MELISSA SCOTT, ESQUIRE
                                                Florida Bar No. 1010123

                                    SERVICE LIST:


  J.H. ZIDELL, ESQUIRE
  Florida Bar No. 0010121
  zabogado@aol.com
  NEIL TOBAK, ESQUIRE
  Florida Bar No. 93940
  Ntobak.zidellpa@gmail.com
  RIVKAH F. JAFF, ESQUIRE
  Florida Bar No. 107511
  Rivkah.jaff@gmail.com
  J. H. ZIDELL, P.A.
  300-71st Street, Suite 605
  Miami Beach, Florida 33141
  Tel: (305) 865-6766
  Counsel for Plaintiff




                                            2
